DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/11/2022 has been entered. 

Status of Claims
No claim has been amended. Claims 9-19 have been cancelled.  No new claim has been added. Claims 1-8 and 20-25 are pending. Claims 1-8 and 20-25 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/11/2022 have been fully considered.  
(a) Applicants argue that, regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections to claims 1-8 and 20-25: endothermic reactions are chemical reactions in which the reactants absorb heat energy from the surroundings to form products. As mentioned in Applicant's prior response, SCWG is an endothermic process that requires the addition of heat to form products, such as hydrogen and carbon-based gasses. The example in the Application (page 7, lines 3-8; paragraph [0033] as published) discloses that the slurry is heated to 550°C to 600°C at a pressure of 240-250 bar to use supercritical water gasification (SCWG) to convert the slurry to hydrogen and/or one or more hydrocarbons. Although the word "endothermic" is not used, the specification respectfully supports this its use. See Remarks, page 5.
In response, the examiner respectfully disagrees. The disclosure that the slurry is heated to 550°C to 600°C at a pressure of 240-250 bar to use supercritical water gasification (SCWG) to convert the slurry to hydrogen and/or one or more hydrocarbons, as presented in the Application (page 7, lines 3-8; paragraph [0033] as published), does not necessarily direct the “conversion through supercritical water gasification ….. with an endothermic reaction”.  One skilled in the art would have reasonably understood that the reaction condition including temperature is irrelevant to the thermochemistry of the chemical reaction (i.e., whether the quantities of heat evolved or absorbed during chemical reactions), rather the operation/action of increasing/decreasing temperature is about optimizing/making reaction condition by taking into consideration the operational parameters of the chemical reaction (reaction time, concentration, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the feedstock as well as the nature of the reaction end-products. It is still the examiner assessment that the recitation “conversion through supercritical water gasification ….. with an endothermic reaction” is not supported by the specification or previously presented claims, consequently, the previous 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections to claims 1-8 and 20-25 are maintained. 

(b) Applicants argue that: Kinney (WO 2010/003655 A1) teaches complete combustion. Oxidizing agent is supplied in a sufficient quantity to effect oxidation of all of the biomass feed (page 7, lines 11-13). Full combustion results in water and carbon dioxide, which cannot be used as fuel. Kinney teaches away from conversion of biomass to gaseous fuels (page 1, lines 31-33). As explained in detail in Hong et al. (Supercritical water partial oxidation, Proceedings of the 2002 U.S. DOE Hydrogen Program Review), Kinney's SCWO is fundamentally different from SCWG. SCWO and SCWG do not encompass each other and are not obvious alternatives of each other. SCWO results in heat and non-combustible products (since any combustible content is fully combusted). As mentioned above, SCWG results in combustible gases (H2, methane).  Hong confirms that SCWO is a process of complete oxidation (page 5, 5th paragraph). Hence, any H2 or methane or any other combustible content would immediately be oxidized. Therefore, SCWO does not and cannot encompass SCWG. It would also not be obvious to replace Kinney's SCWO with Hong's SWPO (partial oxidation) which starts as an exothermic process, switching to endothermic after full consumption of the oxidant. This switch from exo- to endothermic requires flexible temperature flow management. Recovering combustion heat would only be possible in the first exothermic stage. This would go against the teachings and the spirit of Kinney. See Remarks, pages 6-7.
In response, it is noted that Applicants have presented numerous arguments against the references individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants have not provided any evidence that (i) the references are non-analogous, (ii) that the combined references fail to disclose all claim limitations, or (iii) that the results are new or unexpected compared with the results disclosed by the combined references.  Therefore, the arguments against the individual references are not considered persuasive.  
It is noted that the claim 1 recites “conversion through supercritical water gasification ….. with an endothermic reaction” thereby producing hydrogen and/or one or more hydrocarbons. Claim 1 does not specify the detailed reaction conditions (e.g., temperature, pressure, WHSV, residence time of reaction material in the reactor, etc.). The specification of claimed invention discloses supercritical water gasification of biomass directs “converting as least a part of the organic components in the slurry, e.g. to combustible gaseous products, e.g. to combustible gaseous products, e.g., to hydrogen and/or hydrocarbons, such as methane, e.g. by further heating the stream in a reactor (Specification, page 1, line 26 thru page 2, line 2).   
In addition, claim 1 (and claim 25) use the transitional term “comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03.  Therefore, the claim 1 does not necessarily exclude the additional, unrecited elements or method steps, such as exothermic reaction along with the endothermic reaction. 
Per MPEP, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111). Consequently, the claim limitation "supercritical water gasification ….. with an endothermic reaction" of slurry containing organic components recited in claim 1 and claim 25 is reasonably interpreted as gasification of organic materials in slurry state under supercritical-water conditions (e.g., at or above supercritical temperature and pressure of water) comprising an endothermic reaction but not necessarily exclude the additional, unrecited elements or method steps, such as exothermic reaction(s). It is noted that the detailed reaction conditions (e.g., pressure, temperature, WHSV, or the presence of catalysts) are not the scopes of limitations recited in claim 1 (claim 25) of claimed invention.
 As discussions presented in the Office action dated 02/11/2021 (see pages 10-14), Kinney discloses a supercritical water oxidation (SCWO) process for a biomass (Abstract), and discloses conducting a supercritical water oxidation reaction in the reactor (#20, Fig. 1) to produce products of the oxidation process, thereafter separate products in a separator (#28, Fig. 1).  Kinney discloses the SCWO reactor effluent is separated into gaseous [emphasis added] and liquid streams (page 2, lines 19-26). 
Kinney is silent the supercritical water oxidation (SCWO) does encompass (not replace) supercritical water gasification of organic components to hydrogen and/or one or more hydrocarbons with an endothermic reaction as recited.
The Hong reference was introduced in order to cure shortfall of the Kinney which is the supercritical water oxidation (SCWO) does encompass (not replace the Kinney’s supercritical water oxidation (SCWO) process) supercritical water gasification of organic components to hydrogen and/or one or more hydrocarbons with an endothermic reaction.
Hong discloses supercritical water partial oxidation (Title), and further discloses the Supercritical Water Partial Oxidation (SWPO) does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Abstract). Hong discloses Supercritical Water Partial Oxidation (SWPO) embodiments and process flow diagram (PFD) (pages 7-8 and Fig. 2) which convert biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (i.e., hydrogen and/or hydrocarbons). Hong discloses Supercritical Water Partial Oxidation (SWPO) causes an exothermic reaction of energy generation which is utilized in the subsequent gasification (i.e., an endothermic reaction) (page 6, 3rd paragraph). Therefore, the amended claim limitation “conversion through supercritical water gasification ….. with an endothermic reaction” is considered obvious over Kinney, in view of Hong.
In light of teachings from Kinney and Hong, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kinney to provide a process scheme that the supercritical water oxidation (SCWO) does encompass supercritical water gasification as taught by Hong, because the supercritical water oxidation does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Hong, Abstract) and supercritical water oxidation embodiments and process flow diagram (PFD) show converting biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (Hong, pages 7-8 and Fig. 2), wherein the supercritical water oxidation comprises an endothermic reaction (page 6, 3rd paragraph). 
The teachings from Kinney and Hong fully address the limitation of “converting through supercritical water gasification at least a part of the organic components in the slurry to hydrogen and/or one or more hydrocarbons to produce a converted slurry”, wherein the supercritical water gasification comprises an endothermic reaction. 
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Hong reference is reasonably pertinent to the issue of showing supercritical water oxidation (SCWO) does encompass supercritical water gasification as recited in the Kinney reference and claimed invention, this is because (1) Kinney discloses the SCWO reactor effluent is separated into gaseous and liquid streams (page 2, lines 19-26), which explicitly discloses the production of gaseous compounds from SCWO process, and (2) Hong discloses Supercritical Water Partial Oxidation (SWPO) embodiments and process flow diagram (PFD) (pages 7-8 and Fig. 2) which convert biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO with an endothermic reaction.  Consequently, the Hong reference can be applied to in analyzing the subject matter at issue, the supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  
It is examiner's position that modifying the process of Kinney to provide a process scheme that the supercritical water oxidation (SCWO) does encompass (not replace) supercritical water gasification with an endothermic reaction as taught by Hong does not necessarily alter Kinney's the principles of operation, because the supercritical water oxidation does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Hong, Abstract) and supercritical water oxidation embodiments and process flow diagram (PFD) show converting biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (Hong, pages 7-8 and Fig. 2), wherein the supercritical water oxidation comprises exothermic and endothermic reactions (page 6, 3rd paragraph). Consequently, in light of teachings from Kinney and Hong, one skilled in the art would reasonably design/operate the process taught by Kinney by including a step of the supercritical water oxidation (SCWO) does encompass (not replace) supercritical water gasification with an endothermic reaction as taught or suggested by Hong based on the motivation(s) set forth above. 
It is the examiner’s position that applicants’ arguments/evidence had not been fully developed enough to overcome the rejection.  In view of the foregoing, when all of the applicants’ arguments and evidence are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections to claims 1-8 and 20-25 under 35 U.S.C. 103(a) are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
            Regarding claim 1 (claim 25), the recitation “conversion through supercritical water gasification ….. with an endothermic reaction” is not supported by the specification or previously presented claims.  A thorough review for the specification or previously presented claims did not locate any relevant information that discloses or suggests the limitation “conversion through supercritical water gasification ….. with an endothermic reaction” recited in claim 1 and 25.  In the Applicant’s specification, it is noted that the specification discloses the slurry containing organic components and water converted into gaseous product, liquid product, and solids (Specification, pages 6-7), however, the specification does not teaches the supercritical conversion of slurry mixture through supercritical water gasification with an endothermic reaction. Appropriate correction is required.    
Claims 2-8 and 20-24 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (WO 2010/003655 A1), in view of Hong et al. (Supercritical water partial oxidation, Proceedings of the 2002 U.S. DOE Hydrogen Program Review, hereinafter “Hong”).
In regard to claim 1, Kinney discloses a supercritical water oxidation (SCWO) process for a biomass (Abstract), wherein process comprises (please refer to Fig. 1 and the corresponding process scheme presented in pages 6-8):
(i) The biomass comprises wood, agricultural crops, and cellulose bedding material (page 1, lines 7-21).
(ii) Mixing the biomass feed with water upstream of the supercritical water oxidation reactor (page 3, lines 1-9). The feed stream comprises an aqueous slurry of biomass and water (page 3, lines 8-9). 
(iii) Proving an aqueous biomass slurry (#B, Fig. 1) to a supercritical water oxidation (SCWO) reactor (#20, Fig. 1) and maintain reaction conditions in the reactor at supercritical water temperature and pressure (page 7, lines 4-27).
(iv) Conducting a supercritical water oxidation reaction in the reactor (#20, Fig. 1) to produce products of the oxidation process, thereafter separate products in a separator (#28, Fig. 1).  Kinney discloses the SCWO reactor effluent is separated into gaseous and liquid streams (page 2, lines 19-26). Since the products of the oxidation process are separated into individual stream in the separator (#28, Fig. 1), it is considered obvious to separate gaseous products from the converted slurry as recited in claimed invention. 
(v) Mixing secondary water stream transported from a compressor (#24, Fig. 1) separated from the products with the aqueous biomass slurry (#B, Fig. 1) in the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) which meets the limitation of “mixing fluid with the slurry before converting at least a part of the organic components in the slurry” recited in lines 9-10 of claim 1. 
Kinney is silent regarding (i) the claimed water content in the biomass slurry to be oxidized in the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) and (ii) the supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction as recited.
Regarding the water content in the biomass slurry, Kinney discloses his/her invention is particularly concerned with extracting useful energy from biomass material with a high water content that renders it energetically unsuitable for generation by conventional combustion, such as: sewage sludge, soft agricultural crops such as grasses, other agricultural products such as fruit and vegetable, etc. (page 1, lines 7-21). In addition, Kinney discloses mixing secondary water stream transported from a compressor (#24, Fig. 1) with the aqueous biomass slurry (#B, Fig. 1) in the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) (page 6, line 21 thru page 7, line 2). Consequently, in light of teachings from Kinney, the claimed water amount of at least 50% would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize biomass feedstock reactivity and utility taking into consideration the operational parameters of the supercritical water oxidation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the biomass feedstock as well as the nature of the product compositions. 
Regarding whether supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction, Hong discloses supercritical water partial oxidation (Title), and further discloses the Supercritical Water Partial Oxidation (SWPO) does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Abstract). Hong discloses Supercritical Water Partial Oxidation (SWPO) embodiments and process flow diagram (PFD) (pages 7-8 and Fig. 2) which convert biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (i.e., hydrogen and/or hydrocarbons).  Hong discloses Supercritical Water Partial Oxidation (SWPO) causes an exothermic reaction of energy generation which is utilized in the subsequent gasification (i.e., an endothermic reaction) (page 6, 3rd paragraph). Therefore, the amended claim limitation “conversion through supercritical water gasification ….. with an endothermic reaction” is considered obvious over Hong.
It is noted that both the Kinney and Hong references direct a conversion of biomass slurry through Supercritical Water Partial Oxidation (SWPO). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kinney to provide a process scheme that the supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction as taught by Hong, because the supercritical water oxidation does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Hong, Abstract) and supercritical water oxidation embodiments and process flow diagram (PFD) show converting biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (Hong, pages 7-8 and Fig. 2), wherein the supercritical water oxidation comprises exothermic and endothermic reactions (page 6, 3rd paragraph).
As set forth above, in light of teachings from Kinney and Hong, it is the examiner’s assessment that the supercritical water oxidation (SCWO) process directs a chemical break-up of biomass materials, such as wood, agricultural crops, and cellulose bedding material, into gaseous, liquid and solid compounds, wherein the gaseous compounds comprise CO2, H2O, H2, CH4 and CO (i.e., hydrogen and/or hydrocarbons). The teachings from Kinney and Hong fully address the amended limitation of “converting through supercritical water gasification at least a part of the organic components in the slurry to hydrogen and/or one or more hydrocarbons with an endothermic reaction to produce a converted slurry”.
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is the examiner’s position that the Hong reference is reasonably pertinent to the issue of showing supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction as recited in the Kinney reference and claimed invention, this is because (1) Kinney discloses the SCWO reactor effluent is separated into gaseous and liquid streams (page 2, lines 19-26), which explicitly discloses the production of gaseous compounds from SCWO process, and (2) Hong discloses Supercritical Water Partial Oxidation (SWPO) embodiments and process flow diagram (PFD) (pages 7-8 and Fig. 2) which convert biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO.  Consequently, the Hong reference can be applied to in analyzing the subject matter at issue, the supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Kinney and Hong, one skilled in the art would reasonably design/operate the process taught by Kinney by including a step of the supercritical water oxidation (SCWO) does encompass supercritical water gasification with an endothermic reaction as taught or suggested by Hong based on the motivation(s) set forth above. 

In regard to claims 2, 3 and 20, Kinney discloses the process (Fig. 1; a process scheme presented in pages 6-8) encompassing the method of the biomass slurry (#B, Fig. 1) is mixed with the secondary water stream (i.e., a fluid separated from the products) upstream of the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) (page 6, lines 29-30) which meets the limitations recited in claims 2, 3 and 20 of claimed invention.   

In regard to claim 4, Kinney discloses separating solids (#S in Fig.1) from the products (i.e., a converted slurry) (page 7, line 34 thru page 8, line 3) and mixing the secondary fluid obtained from the products with the biomass slurry (#B, Fig. 1) upstream of the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) (page 6, lines 29-30).  

In regard to claim 5, Kinney discloses separating solids (#S in Fig.1) from the products (i.e., a converted slurry) (page 7, line 34 thru page 8, line 3) and mixing the secondary fluid obtained from the products with the biomass slurry (#B, Fig. 1) upstream of the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) (page 6, lines 29-30).  This directs a step of exchanging heat between the converted slurry and slurry before conversion as recited. 

In regard to claim 6, Kinney discloses the secondary water stream being heated to a temperature of around 540 [Symbol font/0xB0]C (page 6, lines 22-29). Thereafter, the secondary fluid stream obtained from the products is mixed with the biomass slurry (#B, Fig. 1) upstream of the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) (page 6, lines 29-30). Since the critical temperature of water is 374 [Symbol font/0xB0]C (page 2, lines 6-7), the step of heating the upstream stream to a temperature above the critical temperature of water is considered obvious.  

In regard to claim 7, Kinney discloses various biomass feed comprising wood, agricultural crops, cellulose bedding material, animal manure, food waste, materials originating from animal rendering processes, algae, etc. (page 1, lines 7-21). In addition, Kinney discloses the biomass feed is diluted as necessary with water to create an aqueous biomass slurry B in Fig. 1, or alternatively mixing with the secondary water stream upstream of the supercritical water oxidation (SCWO) reactor (page 7, lines 4-9).  Consequent, the method of controlling the water content (i.e., increasing or reducing water content in the slurry) would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize biomass feedstock reactivity and utility taking into consideration the operational parameters of the supercritical water oxidation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the biomass feedstock as well as the nature of the product compositions. 

In regard to claim 21, Kinney discloses the process (Fig. 1; a process scheme presented in pages 6-8) encompassing the method of the biomass slurry (#B, Fig. 1) is mixed with the secondary water stream (i.e., a portion of converted slurry) upstream of the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) (page 6, lines 29-30) which meets the limitations recited in claim 21 of claimed invention.   

In regard to claims 23 and 24, Kinney discloses various biomass feed comprising wood, agricultural crops, cellulose bedding material, animal manure, food waste, materials originating from animal rendering processes, algae, etc. (page 1, lines 7-21). In addition, Kinney discloses the biomass feed is diluted as necessary with water to create an aqueous biomass slurry B in Fig. 1, or alternatively mixing with the secondary water stream upstream of the supercritical water oxidation (SCWO) reactor (page 7, lines 4-9).  Consequent, in light of teachings from Kinney, the method of controlling the water content (i.e., increasing or reducing water content in the slurry) by adding biomass feedstock substance that contains less amount of water would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize biomass feedstock reactivity and utility taking into consideration the operational parameters of the supercritical water oxidation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the biomass feedstock as well as the nature of the product compositions. Since the method of controlling the water content (i.e., increasing or reducing water content in the slurry) by adding biomass feedstock substance that contains less amount of water can be conducted in preparing the aqueous biomass slurry (#B, Fig. 1), it is reasonably expected that the teachings encompasses the method of reducing the percentage of water in the slurry occurs at least before mixing the slurry with fluid from the converted stream as recited in claim 23.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney, in view of Hong, as applied to claim 1 above, and further in view of Dickinson et al. (US 2006/0096163 A1, hereinafter “Dickinson”).
In regard to claim 8, Kinney does not explicitly disclose the addition of fuel to the biomass slurry before the supercritical water oxidation reaction. 
Dickinson discloses a process for converting municipal sewage and storm water containing biosolids into a useful fuel material (Abstract; paragraphs [0028]; [0029]).  Dickinson discloses a high pressure, high temperate processing of the biosoilds materials (paragraph [0026]). Dickinson discloses an addition of hydrophilic non-renewable fuels such as low-rank coals to the reaction system (paragraphs [0030]; [0084]). 
It is noted that both the Kinney and Dickinson references direct a conversion of biosolids under high pressure and high temperature conditions to utilize energy content contained therein. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kinney, in view of Hong, to provide a method of adding fuel, such as low-rank coals, to the biomass slurry before the conversion reaction as taught by Dickinson, because the method of adding hydrophilic non-renewable fuels such as low-rank coals to the reaction system is known, effective method in conducting a conversion of biosolids under high pressure and high temperature conditions to utilize energy content contained therein (Dickinson, paragraphs [0030]; [0084]). 

In regard to claim 22, Dickinson discloses a step of dewatering for the biosolids feedstock (Abstract; paragraph [0019]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney, in view of Hong and Dickinson.
In regard to claim 25, Kinney discloses a supercritical water oxidation (SCWO) process for a biomass (Abstract), wherein process comprises (please refer to Fig. 1 and the corresponding process scheme presented in pages 6-8):
(i) The biomass comprises wood, agricultural crops, and cellulose bedding material (page 1, lines 7-21).
(ii) Mixing the biomass feed with water upstream of the supercritical water oxidation reactor (page 3, lines 1-9). The feed stream comprises an aqueous slurry of biomass and water (page 3, lines 8-9). 
(iii) Proving an aqueous biomass slurry (#B, Fig. 1) to a supercritical water oxidation (SCWO) reactor (#20, Fig. 1) and maintain reaction conditions in the reactor at supercritical water temperature and pressure (page 7, lines 4-27).
(iv) Conducting a supercritical water oxidation reaction in the reactor (#20, Fig. 1) to produce products of the oxidation process, thereafter separate products in a separator (#28, Fig. 1).  Kinney discloses the SCWO reactor effluent is separated into gaseous and liquid streams (page 2, lines 19-26). Since the products of the oxidation process are separated into individual stream in the separator (#28, Fig. 1), it is considered obvious to separate gaseous products from the converted slurry as recited in claimed invention. 
(v) Mixing secondary water stream transported from a compressor (#24, Fig. 1) separated from the products with the aqueous biomass slurry (#B, Fig. 1) in the supercritical water oxidation (SCWO) reactor (#20, Fig. 1) which meets the limitation of “mixing the fluid thus obtained at least partly with the second aqueous slurry after reduction of the water content and before converting at least a part of the organic components in the aqueous slurry” recited in lines 12-14 of claim 25. 
Kinney is silent regarding the supercritical water oxidation (SCWO) does encompass supercritical water gasification to hydrogen and/or one or more hydrocarbons as recited.  Kinney does not explicitly disclose the dewatering of slurry before the supercritical water oxidation reaction. 
Regarding whether supercritical water oxidation (SCWO) does encompass supercritical water gasification to hydrogen and/or one or more hydrocarbons, Hong discloses supercritical water partial oxidation (Title), and further discloses the Supercritical Water Partial Oxidation (SWPO) does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Abstract). Hong discloses Supercritical Water Partial Oxidation (SWPO) embodiments and process flow diagram (PFD) (pages 7-8 and Fig. 2) which convert biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (i.e., hydrogen and/or hydrocarbons).  Hong discloses Supercritical Water Partial Oxidation (SWPO) causes an exothermic reaction of energy generation which is utilized in the subsequent gasification (i.e., an endothermic reaction) (page 6, 3rd paragraph). Therefore, the amended claim limitation “conversion through supercritical water gasification ….. with an endothermic reaction” is considered obvious over Hong.
It is noted that both the Kinney and Hong references direct a conversion of biomass slurry through Supercritical Water Partial Oxidation (SWPO). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kinney to provide a process scheme that the supercritical water oxidation (SCWO) does encompass supercritical water gasification as taught by Hong, because the supercritical water oxidation does encompasses a gasification process involving oxidative reactions in a supercritical water environment (Hong, Abstract) and supercritical water oxidation embodiments and process flow diagram (PFD) show converting biomass slurry into gaseous compounds comprising CO2, H2O, H2, CH4 and CO (Hong, pages 7-8 and Fig. 2) with an endothermic reaction (Hong, page 6, 3rd paragraph).
As set forth above, in light of teachings from Kinney and Hong, it is the examiner’s assessment that the supercritical water oxidation (SCWO) process directs a chemical break-up of biomass materials, such as wood, agricultural crops, and cellulose bedding material, into gaseous, liquid and solid compounds, wherein the gaseous compounds comprise CO2, H2O, H2, CH4 and CO (i.e., hydrogen and/or hydrocarbons). The teachings from Kinney and Hong fully address the amended limitation of “converting through supercritical water gasification at least a part of the organic components in the slurry to hydrogen and/or one or more hydrocarbons with an endothermic reaction to produce a converted slurry”.
Regarding the dewatering of slurry before the supercritical water oxidation reaction, Dickinson discloses a process for converting municipal sewage and storm water containing biosolids into a useful fuel material (Abstract; paragraphs [0028]; [0029]).  Dickinson discloses a high pressure, high temperate processing of the biosoilds materials (paragraph [0026]). Dickinson discloses an addition of hydrophilic non-renewable fuels such as low-rank coals to the reaction system (paragraphs [0030]; [0084]).  Dickinson discloses a step of dewatering for the biosolids feedstock (Abstract; paragraph [0019]).
It is noted that both the Kinney and Dickinson references direct a conversion of biosolids under high pressure and high temperature conditions to utilize energy content contained therein. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kinney, in view of Hong, to provide the step of dewatering of slurry before the supercritical water oxidation reaction as taught by Dickinson, because the method of dewatering of slurry before the supercritical water oxidation reaction is known, effective method of preparing a feedstock for supercritical reaction of conducting a conversion of biosolids under high pressure and high temperature conditions as taught by Dickinson (Abstract; paragraph [0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772